Citation Nr: 1231244	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected blowout fracture residuals of the left orbit.

2.  Entitlement to service connection for an acquired eye disability, to include as secondary to the service-connected blowout fracture residuals of the left orbit.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a dental condition for purposes of eligibility for outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from June 1972 to June 1975, and from July 1979 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied the current appellate claims.

As an additional matter, the Board notes that the Veteran also initiated an appeal to the September 2007 rating decision's denial service connection for posttraumatic stress disorder (PTSD), and this issue was included as part of the November 2008 Statement of the Case (SOC).  However, the December 2008 Substantive Appeal indicated that the Veteran did not desire to continue his appeal as to this claim; i.e., that he only desired to continue with the eye, hearing loss, and dental claims.  Therefore, the Veteran's PTSD claim is not presently before the Board for adjudication.  See 38 C.F.R. §§ 20.200, 20.202 (2011).

The Board also observes that the Veteran's claim for a compensable rating for his service-connected left orbit fracture residuals was also not explicitly included as part of his December 2008 Substantive Appeal, other than the contention that he has a current eye disability secondary to this service-connected disability.  Nevertheless, as the Substantive Appeal did indicate that the eye problems were a current residual of the fracture itself, it could be contended that this continues to reflect a compensable rating is desired.  Moreover, the RO certified the increased rating claim as part of the VA Form 8 (Certification of Appeal), and the Veteran's accredited representative advanced contentions in support of this claim as part of an August 2012 written statement.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a timely Substantive Appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009), Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Consequently, the Board finds that it does have jurisdiction to address this issue.

The Board also notes that in adjudicating the case below, the RO found that service connection for dental treatment purposes was denied for dental trauma in service.  However, no specific determination was made as to whether he was entitled to service connection for a dental condition for compensation purposes.  As the issue involves dental trauma, which is the only basis for service connection for compensation purposes for a dental condition, such a matter should have been addressed in this case.  As this matter has not yet been adjudicated by the RO, it is referred to the RO for the appropriate consideration. 

For the reasons detailed below, the Board finds that further development is required with respect to his current appellate claims.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in this case in order to comply with these duties.

Initially, the Board acknowledges that the Veteran was accorded a VA eye examination in August 2007 which included reference to his service-connected orbit fracture residuals.  However, this examination referred to the service-connected disability as an old orbital fracture by history to the "right" eye.  As the service-connected disability is of the left orbital, not the right, the Board is concerned this examination did not adequately take into account the service-connected disability.  Moreover, as it has been more than 5 years since this examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  The Court has indicated that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected acquired left orbit fracture residuals.  

Regarding the service connection claims, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has indicated that he has a current eye disability either due to the circumstances in which he sustained an in-service left orbital fracture and/or as secondary to the service-connected residuals of that fracture.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that the notification provided to the Veteran in conjunction with this case did include an explanation as to the information or evidence needed to substantiate a claim of direct service connection.  However, it does not appear he was provided with notification which specifically addressed his claims of secondary service connection.  Therefore, a remand is required to correct this notice deficiency. 

Although the Veteran was accorded a VA eye examination in August 2007, the Board has already questioned the adequacy of this examination because it identified the service-connected disability as involving the right orbital, when it is the left orbital that is service-connected.  The Board acknowledges that the examiner did not observe any diplopia, visual field changes, traumatic optic neuropathy, or restriction of the globe.  However, the examiner also found that there was a high suspicion for primary open-angle glaucoma, and recommended that the Veteran follow-up with the VA eye clinic.  Thus, it does appear that the examiner found the Veteran to have an acquired eye disability.  Nevertheless, no opinion was promulgated as to whether such disability was secondary to the service-connected left orbital fracture residuals.  Consequently, the Board finds that this examination is not adequate for resolution of the eye disability claim.

The Board notes that in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held, in the context of a claimant contending secondary service connection, that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  However, it has also been held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is also required to accord the Veteran an adequate examination for his eye disability claim.

With respect to the hearing loss claim, the Veteran has essentially contended he developed hearing loss due to in-service noise exposure/acoustic trauma and has provided details as to the circumstances thereof.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, no post-service audiological evaluations appear to be of record.  As such, there is no evidence that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, as specific medical testing is required to show such a disability, the Veteran's lay contentions are not sufficient to diagnose this disability in the absence of such testing.  Nevertheless, the Veteran is competent, as a lay person, to describe hearing problems.  His account of in-service noise exposure/acoustic trauma does appear to be consistent with his military duties.  Therefore, the Board finds that an examination is also necessary to clarify whether he does currently have a hearing loss disability as defined by 38 C.F.R. § 3.385, and, if so, whether such a disability is etiologically linked to service.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Regarding the dental claim, the Board notes that service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and for periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  As such, service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  The Board notes that in a precedent opinion, VA's General Counsel  held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b).

In this case, it does not appear the notification provided to the Veteran ever explicitly addressed his dental claim.  Pursuant to the VA's duty to notify, the Veteran should have been notified of the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  Therefore, a remand is required to correct this notice deficiency.

In addition, it does not appear that the Veteran's DD214s have been obtained.  See 38 C.F.R. § 17.161(b).  

The Board further finds that any outstanding treatment records regarding the disabilities that are the focus of this appeal should be obtained while this case is on remand.

It is also noted that the RO attempted to obtain records from the Social Security Administration pertaining to the denial of a claim for benefits with that agency.  VA was informed the records were destroyed, however, the Veteran was not informed of this pursuant to 38 C.F.R. § 3.159(e).  This should be accomplished on remand.

Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action: 

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.  

He should also be provided with an explanation as to the information or evidence needed to substantiate a dental outpatient treatment claim.

2.  The AMC/RO should request that the Veteran identify all sources of private and VA treatment for left orbital fracture residuals, eye problems, hearing loss, and dental problems.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  Take any further action deemed warranted to attempt to obtain records, including medical records, pertaining to a claim for disability benefits that was filed with the Social Security Administration.

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain DD214s from the Veteran's periods of active service from June 1972 to June 1975 and from July 1979 to February 1985.  

All efforts to obtain the records should be fully documented in the claims folder.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his left orbital fracture residuals, as well as the etiology of his claimed eye disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

In pertinent part, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral eye disability began in service or is otherwise the result of service, to include the in-service left orbital fracture.  Please provide a complete explanation for the opinion.

The examiner must express an opinion as to whether such disability was caused or due to the service-connected fracture residuals.  Please provide a complete explanation for the opinion.

The examiner must also express an opinion whether it is at least as likely as not that a disability of either eye was aggravated by the service-connected fracture residuals.  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond natural progression.  Please provide a complete explanation for the opinion.

6.  The Veteran should also be accorded a VA medical examination to evaluate his claimed hearing loss.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

If the evaluation of the Veteran shows he has a hearing loss disability as defined by 38 C.F.R. § 3.385, then the examiner must express an opinion as to whether it is at least as likely as not that this disability began in or was otherwise the result of the Veteran's active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision regarding the dental claim should reflect consideration of whether he is entitled to service connection for treatment purposes.  [Note: the claim for service connection for treatment purposes is inextricably intertwined with the claim for service connection for compensation for a dental disability.]

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the November 2008 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


